DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 19 and 30 are allowable over the prior art of record. The closest prior art of record Kempe et al. (U.S. Patent No. 10,469,304 B1), teaches network virtual services which responsive to the request, generating, from the obtained information related to the client configuration already implemented on the provider network, a graphical representation of the client configuration, wherein the graphical representation includes a plurality of graphical objects including one or more icons, each representing a respective virtualized resource instance or a respective connection to or between the virtualized resource instances, and the graphical representation further comprises: a virtual private network (VPN) visible boundary that visually isolates the graphical objects corresponding to client resource instances of the VPN; and a security group visible boundary within the VPN visible boundary that visually isolates those graphical objects corresponding to those client resource instances within a respective security group of the VPN; and sending the graphical representation of the client configuration to a display-enabled device for display on the display-enabled device. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 19 and 30 as “wherein the output graph is a different network graph than the initial graph such that 
Dependent claims 2-7, 9-18, 20-24, 26-28 and 31-32 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEN HOANG/Examiner, Art Unit 2168